DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the amendment filed on 02/25/2022.  
Claim(s) 1, 3-14, 16-21 is/are pending in the application.
Independent claim(s) 1 was/were amended.
Dependent claim(s) 16-20 was/were amended.
Claim(s) 21 was/were added.

Allowable Subject Matter
Claim(s) 1, 3-14, 16-21 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In the Non-Final Rejection, dated 11/26/2021, claim(s) 15 (after careful review and search (with respect to independent claim(s) 1)) was/were objected to for being dependent upon a rejected base claim, furthering that the claim(s) would be allowable if rewritten in independent form including all of the limitations of its/their respective base and intervening claims.

claim(s) 1 to include limitations of the previously objected dependent claim(s), claim(s) 15. Additionally, independent claim 21 was added, which contains similar matter to that of amended independent claim 1.

As such, claim(s) 1, 3-14, 16-21 was/were carefully reviewed and a search with regards to independent claim(s) 1, 21 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 1, 3-14, 16-21 and specifically independent claim(s) 1, 21, the prior art search was found to neither anticipate nor suggest an augmented reality (AR) client/system configured to:  execute a first AR application defining one or more first layers and one or more first AR objects each associated with at least one of the one or more first layers; identify a client state of the AR client, wherein the client state is defined by a set of features including a layer map identifying the one or more first layers and the one or more first AR objects, and a priority map identifying respective priority values for each of the first layers and each of the first AR objects; execute a second AR application defining one or more second layers and one or more second AR objects each associated with at least one of the one or more second layers; update the client state of the AR client; identify a spatial conflict between one of the first AR objects and one of the second AR objects; mitigate the spatial conflict based on a first priority value of the first AR object and a second priority value of the second AR object, the first priority value being higher than the second priority value; and present, at the display of the AR client, a mitigated AR view including at least the first AR object (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/               Examiner, Art Unit 2612                                                                                                                                                                                         
/JENNIFER MEHMOOD/               Supervisory Patent Examiner, Art Unit 2612